Case: 18-30853      Document: 00514905647         Page: 1    Date Filed: 04/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                    No. 18-30853
                                                                                     FILED
                                                                                  April 8, 2019
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Requesting Parties - Appellants
v.

CLAIMANT ID 100201953,

              Objecting Party - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-5494


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       This appeal involves a claim under the Deepwater Horizon Economic and
Property Damages Class Action Settlement Agreement for losses caused by a
2010 catastrophic discharge of oil in the Gulf of Mexico. The claimant is the
Conservation Foundation of the Gulf Coast, a non-profit land trust based in
Sarasota, Florida. The Claims Administrator ultimately calculated, and an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30853    Document: 00514905647      Page: 2   Date Filed: 04/08/2019



                                  No. 18-30853
Appeal Panel affirmed, an award of slightly less than $1 million. The district
court denied BP’s request for discretionary review. We AFFIRM.
      We review the district court’s denial for abuse of discretion.        In re
Deepwater Horizon, 785 F.3d 1003, 1011 (5th Cir. 2015). That discretion is
abused if the Appeal Panel decision “contradicted or misapplied the Settlement
Agreement” or at least “had the clear potential” to do so.          Claimant ID
100212278 v. BP Expl. & Prod., Inc., 848 F.3d 407, 410 (5th Cir. 2017) (citation
omitted). It also may be an abuse of discretion when the “request for review
raised an important, recurring issue on which the Appeal Panels are split.” Id.
      As a non-profit, the Foundation derives revenue from donations.           A
pledge to make a future donation is generally recognized as revenue at the time
the promise is made.        On appeal, BP focuses on the proper accounting
treatment when a contribution promise is broken and the pledge amount
becomes uncollectable revenue. The gist of BP’s challenge is that accounting
for contribution shortfalls as “negative revenue” rather than “bad debt
expenses” results in a misapplication of the Settlement Agreement and
presents a recurring issue on which Appeal Panels are split.
      None of this matters, though, because the Appeal Panel rejected BP’s
factual premise that there was any uncollectable revenue to classify at all. To
the contrary, it agreed with the Claims Administrator that the disputed entries
in the financial statements were not “write-offs of uncollectable revenue” but
re-valuations in the normal course of business. “We do not review de novo
whether this [factual] determination was correct.” Id. at 410-11.
      Without any “bad debt expense” for the Foundation to have misclassified
as “negative revenue,” BP’s arguments are reduced to hypothetical concerns
that we decline to allay.
      AFFIRMED.


                                       2